Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group I, claim(s) 2-7, 9, 13-20, drawn to polarizer with alignment film G02F1/133528.
Group II, claim(s) 8 and 10-12 , drawn to polarizer with specific chemical composition C09K2323/01.
Claim 1 is generic to both groups.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an anisotropic light absorbing film using a dichroic substance (see [Polarizing layer]) wherein the alignment film is a photoalignment film formed using a composition for forming a  photoalignment film including a photoactive  compound having a polymerizable group and a photoreactive group, a degree S of the alignment of the anisotropic light absorbing film is .92 or more ([Polarizing layer] section – see paragraph that begins with “The optically anisotropic layer” 7 or more is taught) and an average refractive index nave at a wavelength of 400 to 700 ([Measurement of polarization degree and single transmittance] 380 to 680 is referenced  which is substantially the same)of the alignment film is 1.55 to 2.0 ([refractive index of polarizing plate] alignment film 1.55) , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view Kasai WO2018/016360.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871